           Case 3:21-cv-05123-JCC-DWC Document 29 Filed 03/19/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8
        JOSH HENDERSON,
 9                                                      CASE NO. 3:21-CV-5123-JCC-DWC
                              Plaintiff,
10                                                      ORDER GRANTING MOTION TO
               v.                                       WITHDRAW MOTION TO STRIKE
11
        PHOENIX FINANCIAL SERVICES,
        LLC, et al.,
12
                              Defendants.
13

14          On March 2, 2021, Plaintiff Josh Henderson filed a Motion to Strike/Dismiss Affirmative

15 Defense (Bona Fide Error Defense) Pursuant to Fed. R. Civ. P. 8; 12(b)(6); 12(c); and 12(f)

16 (“Motion to Strike”). Dkt. 20. Plaintiff now moves to withdraw the Motion to Strike because the

17 Motion to Strike became moot when Defendant Phoenix Financial Services filed its Amended

18 Answer. Dkt. 28.

19          After considering the record, Plaintiff’s Motion to Withdraw (Dkt. 28) is granted. The

20 Clerk is directed strike the Motion to Strike (Dkt. 20) from the docket.

21          Dated this 19th day of March, 2021.


                                                         A
22

23
                                                         David W. Christel
24                                                       United States Magistrate Judge

     ORDER GRANTING MOTION TO WITHDRAW
     MOTION TO STRIKE - 1
